Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Applicant's election without traverse of Group II, claims 16-35, directed to a method of making an array; and the election of Species without traverse as follows: 
Species (A): wherein exposure generates a base from a photobase generator (claim 17);
Species (B): wherein Applicant elects the photobase generator 1,3-Bis-[(2-nitrobenzyl)oxy-carbonyl-4-piperidyl]propane (claim 18); and
Species (C): wherein said coupling further comprises: displacing the leaving group of the acetic acid (claim 32), in the reply filed on January 27, 2022 was previously acknowledged.  

Claims 1-6, 10-15 and 36-39 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 22-28, 30, 34 and 35 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 

The restriction requirement was deemed proper and was made FINAL.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

The claims will be examined insofar as they read on the elected species.

Therefore, claims 16-19, 31-33 and 40-42 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 10, 2022 has been considered. An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed August 27, 2021 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US16/69017, filed December 28, 2016; which claims the benefit of US Provisional Patent Application 62/272,057, filed December 28, 2015.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed August 10, 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Double Patenting
(1)	The provisional rejection of claims 16-19 and 31-33 is maintained, and claims 40-42 are newly rejected, on the ground of nonstatutory double patenting as being unpatentable over:
(a)	Claims 1 and 18-31 of copending US Patent Application No. 17/054,067; and
(b)	Claims 212-232 of copending US Patent Application No. 16/928,723 for the reasons of record.


(2)	The rejection of claims 16-19 and 31-33 is maintained, and claims 40-42 are newly rejected, on the ground of nonstatutory double patenting as being unpatentable over:
(a)	Claims 1-15 of US Patent No. 10286376; and
(b)	Claims 1-10 of US Patent No. 10799845 for the reasons of record.

Response to Arguments
Applicant’s arguments filed August 10, 2022 have been fully considered but they are not persuasive.  Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.
	
Claim Rejections - 35 USC § 112(b)
The rejection of claims 16-19 and 31-33 is maintained, and claims 40-42 are newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 16 is indefinite for the recitation of the terms “said deprotected amine” and “the deprotected amine group” in lines 7-8 and 11. There is insufficient antecedent basis for the terms “said deprotected amine group” and “the deprotected amine group” in the claim because claim 16, line 6 recites the term “an amine group”.
Claim 16 is indefinite for the recitation of the term “the activated substituted acetic acid” in lines 11 and 12. There is insufficient antecedent basis for the term “the activated substituted acetic acid” in the claim because claim 16, line 9 recites the term “a substituted acetic acid”.
	Claim 16 is indefinite for the recitation of the term “the activated PNA monomer acetic acid” in lines 11 and 12. There is insufficient antecedent basis for the term “the activated PNA monomer acetic acid” in the claim because claim 16, line 7 recites the term “a PNA monomer acetic acid”.
	Claims 17-19 are indefinite for the recitation of the term “a photobase generator” such as recited in claim 17, lines 1-2 because instant claim 16 does not recite the presence of a “photobase generator”, which generates a base. Instead, instant claim 16 recites that exposing a photoresist to UV light generates a base and, thus, the metes and bounds of the claim cannot be determined.
	The rejection of claim 18 is maintained as being indefinite for the recitation of the term “similar” in line 7 because it is unclear what compounds would be considered to be “similar” to those listed in claim 18. The term “similar” is a relative term that renders the claim indefinite because he term “similar” is not defined by the claim, and the Specification does not provide a standard for ascertaining the requisite amount of ‘similarity’ of the between compounds recited in the claim and other compounds (“similar” size; “similar” structure; “similar” basicity upon uv activation; “similar” pH; “similar” solubility, etc.), such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.
Claim 42 is indefinite for the recitation of the term “determinable sequence” in lines 1-2 because it is unclear what PNA polymer would have a sequence that could not be determined; and/or what factors would make a sequence ‘indeterminable’ and, thus, the metes and bounds of the claim cannot be determined.
Claim 42 is indefinite for the recitation of the term “coupling efficiency” in line 3 because it is “coupling efficiency” depends on the structure of the PNA polymers and/or the structure of the object to which the PNA polymer is coupled, such that it is unclear how “coupling efficiency” is determined when the structure of the PNA polymers is not recited, and the object to which the plurality of PNA polymers are being coupled are unidentified (e.g., a substrate, analytes, monomers, etc.) and, thus, the metes and bounds of the claim cannot be determined.
Claims 31-33, 40 and 41 are indefinite insofar as they ultimately depend from claim 16.

Claim Rejections - 35 USC § 102
(1)	The rejection of claims 16-18, 32 and 33 is maintained, and claims 31 and 40-42 are newly rejected, under 35 U.S.C. 102(a1)/(a2) as being anticipated by Rajasekaran et al. (US Patent Application Publication No. 20140349888, published November 27, 2014; of record).
Regarding claims 16-18, 31-33 and 40-42, Rajasekaran et al. teach formulations, substrates and arrays, and methods for identifying peptide sequences useful for diagnosis and treatment of disorders, wherein substrates and arrays comprise a porous layer for synthesis and attachment of polymers or biomolecules (Abstract). Rajasekaran et al. teach in Figures 1A-E: (i) promoting good adhesion between a photoactive formulation (e.g., a photoresist) and a surface, and that the wafers are pre-heated in a pre-heat module; (ii) the wafers are exposed in a deep ultra violet (UV) radiation exposure tool through a patterned photo-mask (interpreted as exposing a photoresist to UV light; and generating a pattern with a photomask); (iii) the wafers are heated in a post exposure bake module; (iv) the wafers are developed in the developer module; (v) the oxide is etched away in the regions that are developed by means of wet etch or dry etch process; (vi) a metal is deposited onto the wafers; and (vii) the photoresist in between the metal layer and the oxide layer can be lifted off by using the process diagrammed in Figure 1E including lifting off the resist when the wafer has a metal layer, without affecting the metal layer that has been previously deposited onto the silicon dioxide (interpreted as exposing a photoresist to UV light; and generating a pattern with a photomask; and generating a pattern on the array as the result of exposure, claim 16) (paragraphs [0220][-0226]). Rajasekaran et al. teach that the invention includes a photo-active formulation such as shown in in Table I, the formulation comprising a water-soluble photosensitizer, a water-soluble photo-active compound, a water-soluble polymer, and a solvent, wherein the water-soluble photo-sensitizer is a thioxanthenone, and the water-soluble photo-active compound comprises a photoacid generator (PAG) or a photobase generator (PBG) (interpreted as a photobase generator, claims 16 and 17) (paragraphs [0025]; [0026]; [0027], lines 1-6; and [0217], lines1-4). Rajasekaran et al. teach selectively irradiating known features on a substrate or surface to yield photoacid to deprotect the t-Boc present on the amino terminal of the linker/coupling molecules, wherein photomasks that represent the equivalent of one single monomer of a known peptide or protein or polypeptide or antigen or antigenic determinant cam be designed (interpreted as deprotecting and activating the PNA monomer acetic acid, claim 16) (paragraph [0240]). Rajasekaran et al. teach in Example 3, water-based coupling solutions including water-soluble inert polymers, and 1-ethyl-3-(3-dimethylaminopropyl)carbodiimide) (EDC), N-hydroxy-5-norborene-2,3-dicarboximide (HonB), and Diisopropylethylamine (DIEA) (interpreted as photobase generators similar to those in claim 18; and that cleaves a protecting group from an amine, claim 18) (paragraphs [0289]-[0291]). Rajasekaran et al. teach that a linker molecule can be a molecule inserted between a surface disclosed herein and peptide that is being synthesized via a coupling molecules, wherein the linker molecule can be, for example, aryl acetylene, ethylene glycol oligomers containing 2-10 monomer units (PEGs), diamines, diacids, amino acids, and combinations thereof including ethylene diamine and diamino propane (interpreted as substituted acetic acids; a diamino-alkane; and ethylene diamine, claim 16, 32 and 33) (paragraph [0171], lines 1-13). Rajasekaran et al. teach in Figure 2C that the substrate is already surface derivatized with a linker molecule attached generally has a protecting group (interpreted as the amine comprises a protecting group; and cleaving a protecting group, claim 32) (paragraph [0241]). Rajasekaran et al. teach a substrate comprising a porous polymeric material, wherein reactive groups are chemically bound to the pore surfaces and are adapted in use to interact by binding chemically with a reactive species such as a deprotected monomeric building blocks or polymeric chains, wherein the reactive group can be a carboxylic acid group, which is free to bind an unprotected amine group of a peptide or polypeptide (interpreted as coupling a monomer to a deprotected amine group; and encompassing PNA, claim 16) (paragraph [0200]). Rajasekaran et al. teach in Figure 4A a 20-mer peptide of alanine; a 20-mer peptide of aspartic acid; and a 20-mer peptide of histidine (interpreted as encompassing PNA or substituted acetic acids, claim 16) (paragraphs [0302]-[0304]; [0307], lines 1-2; and Figure 4A). Rajasekaran et al. teach that additional protecting groups include acid labile groups for protecting amino moieties such as chloroacetyl (2-aminothiophenol) (interpreted as a halo, claim 31) (paragraph [0173]). Rajasekaran et al. teach that the surface is contacted with a solution containing a coupling molecule, wherein the coupling molecule can have one site that is reactive with the newly exposed reactive moiety on the linker and at least a second reactive site protected by one or more protecting groups, such that the desired coupling molecule is then coupled to the unprotected linker molecules, and the process can be repeated to synthesize a large number of features in specific or positionally-defined locations on a surface (interpreted as activating by a second activation; as repeating to create PNA monomers of a desired length; and selective exposure, claims 16, 40 and 41) (paragraph [0230], lines 15-19). Rajasekaran et al. that the average coupling efficiency exceeds 98% for each coupling step used to synthesize a 4-mer, a 5-mer, a 6-mer, a 7-mer, or longer polypeptide, wherein the coupling efficiency is substantially constant and exceeds 98% for each coupling step used to synthesize a 4-mer, a 5-mer, a 6-mer, or a 7-mer, or longer polypeptide (interpreting the each coupling step in the synthesis of 7-mer or longer polypeptides as activating and coupling using a second activation agent; repeated to get a PNA of a desired length; and a coupling efficiency of at least 98%, claims 40 and 42) (paragraph [0232], lines 19-25).
Rajasekaran et al. do not specifically exemplify 1,3-bis-[(2-nitrobenzyl)oxycarbonyl-4-piperidyl]-propane (instant claim 19).
Rajasekaran et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
Applicant’s arguments filed August 10, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Rajasekaran fails to teach a second activation and coupling step performed with a PNA monomer acetic acid (Applicant Remarks, pg. 11, first full paragraphs). 
Regarding (a), MPEP 2112.01(I) states that:
“where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”.

Applicant’s assertion that Rajasekaran fails to teach a second activation and coupling step performed with a PNA monomer acetic acid, is not found persuasive. Rajasekaran et al. teach: 
	(i)	the surface is contacted with a solution containing a coupling molecule, wherein  the coupling molecule can have one site that is reactive with the newly exposed reactive moiety on the linker and at least a second reactive site protected by one or more protecting groups, such that the desired coupling molecule is then coupled to the unprotected linker molecules, and the process can be repeated to synthesize a large number of features in specific or positionally-defined locations on a surface (interpreting repeating as activating by a second activation; and coupling to an unprotected amine); and
	(ii)	the average coupling efficiency exceeds 98% for each coupling step used to synthesize a 4-mer, a 5-mer, a 6-mer, a 7-mer, or longer polypeptide, wherein the coupling efficiency is substantially constant and exceeds 98% for each coupling step used to synthesize a 4-mer, a 5-mer, a 6-mer, or a 7-mer, or longer polypeptide (interpreting the each coupling step in the synthesis of 7-mer or longer polypeptides as activating and coupling using a second activation agent).
	Thus, Rajasekaran et al. teach all of the limitations of the claims.



(2)	The rejection of claims 16-19 and 31-33 is maintained, and claims 40-42 are newly rejected, under 35 U.S.C. 102(a1)/(a2) as being anticipated by Rajasekaran et al. (International Patent Application WO2014078606, published May 22, 2014; of record) as evidenced by UCAR (Center for Science Education, 2017, 1-3; of record).
	Regarding claims 16-19, 31-33 and 40-42, Rajasekaran et al. teach an array that is manufactured using a photoactive coupling formulation, a carboxylic acid activating compounds, and a substrate comprising carboxylic acid groups, wherein the photoactive coupling formulation comprises a photoactive compound, a coupling molecule, a polymer and a solvent (paragraph [0006], lines 3-6). Rajasekaran et al. teach that examples of coupling molecules include, but are not limited to, amino acids, peptides, proteins, DNA binding sequences, antibodies, oligonucleotides, nucleic acids, peptide nucleic acids (PNA), DNA, RNA, nucleotide mimetics, chelates, biomarkers and the like (interpreted as PNA monomers, claims 21 and 29) (paragraph [0007], lines 1-4). Rajasekaran et al. teach that the photoactive compound comprises a photobase generator comprising a compound of formula (II), shown below:

    PNG
    media_image1.png
    93
    164
    media_image1.png
    Greyscale

wherein A- is an anion; R is a substituted or unsubstituted aryl; R’ is an aryl, alkyl alkenyl, alkoxy, cyano, -NO2 or fluoro, all optionally substituted (interpreted as a photobase generator; and encompassing the compounds as recited in claim 18, claims 16-18) (paragraph [0009]). Rajasekaran et al. teach that the photobase generator is 1,3-Bis-[(2-nitrobenzyl)oxycarbonyl-4-piperidyl]propane or 1,3-Bis-[1-(9-fluorenylmethoxycarbonyl) 4-piperidyl]propane (interpreted as the PBG of claims 18 and 19; and wherein the base cleaves a protecting group, claims 16-19) (paragraphs [0011]; and [00101], Table 3). Rajasekaran et al. teach that a “photomask” refers to an opaque plate with transparent patterns or holes that allow light to pass through, such that in a typical exposing process, the pattern on the photomask is transferred onto a photoresist (interpreted as generating a pattern with a photomask; and exposing a resist, claim 16) (paragraph [0054]). Rajasekaran et al. teach that “photoactive compounds” are modified when exposed to electromagnetic radiation, wherein these compounds include cationic photoinitiators, such as a photoacid or photobase to generate and acid or a base, such that the spatial orientation of the occurrence of these chemical reactions is defined according to the pattern of electromagnetic radiation the solution or surface comprising the photoactive compounds is exposed to, wherein the pattern can be defined by a photomask or reticle, wherein the wavelength of the electromagnetic radiation is 248 nm or 193 nm (interpreted as generating a pattern with a photomask, exposing a photoresist to UV light through the photomask to generate and acid or a base in the pattern, claims 16 and 17) (paragraphs [0055]; [00131], lines 8-9; and pg. 82, claim 39), wherein it is known that the wavelength of UV radiation includes 400 nm to 100 nm as evidenced by UCAR (pg. 2, second full paragraph). Rajasekaran et al. teach in Figure 2, attachment of a free amino acid to the free carboxylic acid group attached to the surface of the substrate, comprising: (a) Step 1 – the COOH-coated wafer substrate was activated by adding carboxylic acid activation solution to the surface of the wafer to form a layer of carboxylic activation solution on the surface (interpreted as activation); (b) Step 2 – one of the three coupling photobase amino acid solutions described herein (e.g., Table 5) was spin-coated onto a wafer, then baked; (c) Step 3 – selectively exposing the wafer to electromagnetic radiation at 248 nm (interpreted as UV exposure); (d) Step 4 – the wafer was hard baked; and (e) Step 5 – Fmoc-Ala-OH was deprotected by photoactivated release of a base from the photobase generator of the coupling photobase amino acid solution only in the region where it is exposed to radiation, wherein the amino acid was coupled to the activated carboxylic acid group simultaneously with deprotection of the Fmoc-protected amine group (interpreted as the base cleaving a protecting group), and the solution is stripped from the wafer leaving the newly coupled amino acid bound to the activated carboxylic acid at site-specific locations (interpreted as generating a pattern with a photomask; exposing a photoresist to UV light; generating a base from a PBG as recited; generating an acid; cleaving a protecting group; deprotecting an amine; activation agent;  and attaching a PNA, claims 16-21 and 29) (paragraph [0267]). Figure 2 is shown below:

    PNG
    media_image2.png
    264
    815
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    323
    803
    media_image3.png
    Greyscale

Rajasekaran et al. teach that the wafer was washed with trifluoroacetic acid (TFA), and a solution of pentamethylbenzene (PMB) and thioanisole was dissolved in TFA was treated with hydrogen bromide in acetic acid (HBr) and the wafer washed with the solution (interpreting TFA and HBr reaction as acetic acid activation; and substituted acetic acids comprising a halo leaving group, claims 29 and 31) (paragraph [0289]-[0290]). Rajasekaran et al. teach that a linker molecule can be inserted between the surface and the peptide that is being synthesized via a coupling molecule, wherein the linker can be about 4 to about 40 atoms long to provide exposure, such that the linker can be, for example, aryl acetylene, ethylene glycol oligomers containing 2-10 monomer units (PEGs), diamines, diacids, amino acids, and a combination thereof including ethylene diamine and diamino propane; and that the linker molecule can comprise a protecting group such as a t-Boc or Fmoc protecting group (interpreted as encompassing diamino-alkane; ethylene diamine; and  a protected diamino-alkane, claims 16, 32 and 33) (paragraph [00142]). Rajasekaran et al. teach method of attaching a coupling molecule to a substrate, comprising: (i) obtaining a substrate comprising a plurality of carboxylic acid groups for linking to a coupling molecule; (ii) contacting the substrate a carboxylic acid activating compound; (iii) contacting the substrate with a photoactive coupling formulation comprising a photoactive compound, a protected coupling molecule, a polymer, and a solvent; (iv) selectively exposing the photoactive coupling formulation to light, thereby deprotecting the protected coupling molecule at a selectively exposed area; (v) coupling the unprotected coupling molecule to at least one of the plurality of carboxylic acid groups at the selectively exposed area; and (vi) optionally repeating the method to produce a desired polymer at the at least one carboxylic acid group (interpreted as selectively exposed areas; and repeating activating and coupling to obtain a desired length, claim 16, 40 and 41) (paragraph [0027]). Rajasekaran et al. teach that the substrate is contacted with a photoactive coupling solution; and masks can be used to control radiation or light exposure to specific locations on a surface provided with free linker molecules or free coupling molecules having protecting groups, where in the exposed locations, the protecting groups are removed, resulting in one or more newly exposed reactive moieties on the coupling molecule or linker molecule, such that the desired linker or coupling molecule is then coupled to the unprotected attached molecules such as at the carboxylic acid group (interpreted as repeating activating and coupling) (paragraph [0179]). Rajasekaran et al. teach that the entire cycle can be repeated as desired with different coupling molecules each time to obtain a desired sequence (interpreted as selectively exposed areas; and repeating activating and coupling to obtain a desired length, claim 16, 40 and 41) (paragraph [0189]). Rajasekaran et al. teach that the fraction of peptide chains within the collection having the intended length is characterized by an average coupling efficiency for each coupling step of at least 98% (interpreted as a coupling efficiency of at least 98%, claim 42) (paragraphs [0021]; and [0180], lines 1-5).
	Rajasekaran et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
Applicant’s arguments filed August 10, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Rajasekaran fails to teach a second activation and coupling step performed with a PNA monomer acetic acid (Applicant Remarks, pg. 11, first full paragraphs). 
	Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Moreover,

Rajasekaran et al. teach: 
(i)	that light exposure to specific locations on a surface provided with free coupling molecules having protecting groups, where in the exposed locations, the protecting groups are removed, resulting in one or more newly exposed reactive moieties on the coupling molecule or linker molecule, such that the desired coupling molecule is then coupled to the unprotected attached molecules (e.g., as at the carboxylic acid group); and that the entire cycle can be repeated as desired with different coupling molecules each time to obtain a desired sequence (interpreted as selectively exposed areas; and repeating activating and coupling to obtain a desired).
Thus, Rajasekaran et al. teach all of the limitations of the claims.


New Objections/Rejections
Markush Objections
Claim 42 is objected to because of the following informalities:  Claim 42 recites the term “wherein the plurality of PNA polymers comprises a distribution of lengths characterized by a coupling efficiency of at least 90%, 91%...or 99.5%”, such that claim 42 improperly states the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, ““wherein the plurality of PNA polymers comprises a distribution of lengths characterized by a coupling efficiency selected from the group consisting of at least 90%, 91%...and 99.5%””. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 17-19 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is a new rejection necessitated by amendment of the claims in the response filed 08-10-2022.
Claim 17 recites (in part) “wherein said exposure generates a base from a photobase generator” such as recited in claim 17, lines 1-2. 
Claim 18 recites “wherein said photobase generator is selected from the group consisting of: 1,3-Bis[2-nitrobenzyl)oxycarbonyl-4-piperidyl]propane...and similar” in lines 1-2. 
Claim 19 recites “wherein said photobase generator is selected from the group consisting of: 1,3-Bis[2-nitrobenzyl)oxycarbonyl-4-piperidyl]propane” in lines 1-2. Claims 17-19 depend from claim 16, wherein claim 16 recites “exposing a photoresist to ultra violet (UV) light through said photomask and generating a base in said pattern” in lines 4-5. Instant claim 16 clearly indicates that exposure to UV light that generates the a base; and there is no recitation of the presence of a “photobase generator” in instant claim 16. Thus, instant claims 17-19 are improper dependent claims for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 
supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 16-19, 31-33 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Rajasekaran et al. (International Patent Application WO2014078606, published May 22, 2014; of record) in view of Takuya et al. (US Patent Application Publication No. 20160009737, published January 14, 2016; effective filing date February 26, 2014) in view of as evidenced by UCAR (Center for Science Education, 2017, 1-3; of record). This is a new rejection necessitated by amendment of the claims in the response filed 08-10-2022.
	Regarding claims 16-19, 31-33 and 40-42, Rajasekaran et al. teach an array that is manufactured using a photoactive coupling formulation, a carboxylic acid activating compounds, and a substrate comprising carboxylic acid groups, wherein the photoactive coupling formulation comprises a photoactive compound, a coupling molecule, a polymer and a solvent (paragraph [0006], lines 3-6). Rajasekaran et al. teach that examples of coupling molecules include, but are not limited to, amino acids, peptides, proteins, DNA binding sequences, antibodies, oligonucleotides, nucleic acids, peptide nucleic acids (PNA), DNA, RNA, nucleotide mimetics, chelates, biomarkers and the like (interpreted as PNA monomers, claims 21 and 29) (paragraph [0007], lines 1-4). Rajasekaran et al. teach that the photoactive compound comprises a photobase generator comprising a compound of formula (II), shown below:

    PNG
    media_image1.png
    93
    164
    media_image1.png
    Greyscale

wherein A- is an anion; R is a substituted or unsubstituted aryl; R’ is an aryl, alkyl alkenyl, alkoxy, cyano, -NO2 or fluoro, all optionally substituted (interpreted as a photobase generator; and encompassing the compounds as recited in claim 18, claims 16-18) (paragraph [0009]). Rajasekaran et al. teach that the photobase generator is 1,3-Bis-[(2-nitrobenzyl)oxycarbonyl-4-piperidyl]propane or 1,3-Bis-[1-(9-fluorenylmethoxycarbonyl) 4-piperidyl]propane (interpreted as the PBG of claims 18 and 19; and wherein the base cleaves a protecting group, claims 16-19) (paragraphs [0011]; and [00101], Table 3). Rajasekaran et al. teach that a “photomask” refers to an opaque plate with transparent patterns or holes that allow light to pass through, such that in a typical exposing process, the pattern on the photomask is transferred onto a photoresist (interpreted as generating a pattern with a photomask; and exposing a resist, claim 16) (paragraph [0054]). Rajasekaran et al. teach that “photoactive compounds” are modified when exposed to electromagnetic radiation, wherein these compounds include cationic photoinitiators, such as a photoacid or photobase to generate and acid or a base, such that the spatial orientation of the occurrence of these chemical reactions is defined according to the pattern of electromagnetic radiation the solution or surface comprising the photoactive compounds is exposed to, wherein the pattern can be defined by a photomask or reticle, wherein the wavelength of the electromagnetic radiation is 248 nm or 193 nm (interpreted as generating a pattern with a photomask, exposing a photoresist to UV light through the photomask to generate and acid or a base in the pattern, claims 16 and 17) (paragraphs [0055]; [00131], lines 8-9; and pg. 82, claim 39), wherein it is known that the wavelength of UV radiation includes 400 nm to 100 nm as evidenced by UCAR (pg. 2, second full paragraph). Rajasekaran et al. teach in Figure 2, attachment of a free amino acid to the free carboxylic acid group attached to the surface of the substrate, comprising: (a) Step 1 – the COOH-coated wafer substrate was activated by adding carboxylic acid activation solution to the surface of the wafer to form a layer of carboxylic activation solution on the surface (interpreted as activation); (b) Step 2 – one of the three coupling photobase amino acid solutions described herein (e.g., Table 5) was spin-coated onto a wafer, then baked; (c) Step 3 – selectively exposing the wafer to electromagnetic radiation at 248 nm (interpreted as UV exposure); (d) Step 4 – the wafer was hard baked; and (e) Step 5 – Fmoc-Ala-OH was deprotected by photoactivated release of a base from the photobase generator of the coupling photobase amino acid solution only in the region where it is exposed to radiation, wherein the amino acid was coupled to the activated carboxylic acid group simultaneously with deprotection of the Fmoc-protected amine group (interpreted as the base cleaving a protecting group), and the solution is stripped from the wafer leaving the newly coupled amino acid bound to the activated carboxylic acid at site-specific locations (interpreted as generating a pattern with a photomask; exposing a photoresist to UV light; generating a base from a PBG as recited; generating an acid; cleaving a protecting group; deprotecting an amine; activation agent;  and attaching a PNA, claims 16-21 and 29) (paragraph [0267]). Figure 2 is shown below:

    PNG
    media_image2.png
    264
    815
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    323
    803
    media_image3.png
    Greyscale

Rajasekaran et al. teach that the wafer was washed with trifluoroacetic acid (TFA), and a solution of pentamethylbenzene (PMB) and thioanisole was dissolved in TFA was treated with hydrogen bromide in acetic acid (HBr) and the wafer washed with the solution (interpreting TFA and HBr reaction as acetic acid activation; and substituted acetic acids comprising a halo leaving group, claims 29 and 31) (paragraph [0289]-[0290]). Rajasekaran et al. teach that a linker molecule can be inserted between the surface and the peptide that is being synthesized via a coupling molecule, wherein the linker can be about 4 to about 40 atoms long to provide exposure, such that the linker can be, for example, aryl acetylene, ethylene glycol oligomers containing 2-10 monomer units (PEGs), diamines, diacids, amino acids, and a combination thereof including ethylene diamine and diamino propane; and that the linker molecule can comprise a protecting group such as a t-Boc or Fmoc protecting group (interpreted as encompassing diamino-alkane; ethylene diamine; and  a protected diamino-alkane, claims 16, 32 and 33) (paragraph [00142]). Rajasekaran et al. teach method of attaching a coupling molecule to a substrate, comprising: (i) obtaining a substrate comprising a plurality of carboxylic acid groups for linking to a coupling molecule; (ii) contacting the substrate a carboxylic acid activating compound; (iii) contacting the substrate with a photoactive coupling formulation comprising a photoactive compound, a protected coupling molecule, a polymer, and a solvent; (iv) selectively exposing the photoactive coupling formulation to light, thereby deprotecting the protected coupling molecule at a selectively exposed area; (v) coupling the unprotected coupling molecule to at least one of the plurality of carboxylic acid groups at the selectively exposed area; and (vi) optionally repeating the method to produce a desired polymer at the at least one carboxylic acid group (interpreted as selectively exposed areas; and repeating activating and coupling to obtain a desired length, claim 16, 40 and 41) (paragraph [0027]). Rajasekaran et al. teach that the substrate is contacted with a photoactive coupling solution; and masks can be used to control radiation or light exposure to specific locations on a surface provided with free linker molecules or free coupling molecules having protecting groups, where in the exposed locations, the protecting groups are removed, resulting in one or more newly exposed reactive moieties on the coupling molecule or linker molecule, such that the desired linker or coupling molecule is then coupled to the unprotected attached molecules such as at the carboxylic acid group (interpreted as repeating activating and coupling) (paragraph [0179]). Rajasekaran et al. teach that the entire cycle can be repeated as desired with different coupling molecules each time to obtain a desired sequence (interpreted as selectively exposed areas; and repeating activating and coupling to obtain a desired length, claim 16, 40 and 41) (paragraph [0189]). Rajasekaran et al. teach that the fraction of peptide chains within the collection having the intended length is characterized by an average coupling efficiency for each coupling step of at least 98% (interpreted as a coupling efficiency of at least 98%, claim 42) (paragraphs [0021]; and [0180], lines 1-5).
Rajasekaran et al. do not specifically exemplify additional photobase generators with a halo leaving group (instant claim 31, in part).
Regarding claim 31 (in part), Takuya et al. teach a photobase generator which has higher sensitivity to light compared with conventional photobase generators, and can exert a great effect when used in combination with a sensitizer, and a photosensitive resin composition that contains the base generator (paragraph [0015]).  Takuya et al. teach that the photobase generator of the invention is sensitive to light and is capable of efficiently generating amines, which are high in catalytic activity (paragraph [0022]). Takuya et al. teach that the photobase generator according to the invention can be produced by known methods, wherein compound (G) having a substituent corresponding to an aimed photobase generator and a leaving group (Z) as a substituent and an amine (Y) corresponding to the ammonio group (Y+) to undergo a reaction directly or in a solvent, a cation intermediate containing Z- as a counter anion is obtained (paragraph [0066], lines 1-9). Takuya et al. teach that examples of the leaving group (Z) include halogen atoms including a chlorine atom, a bromine atom, and the like; sulfonyloxy groups, and acyloxy groups (interpreted as halogen leaving groups including Cl and Br, claim 31) (paragraph [0069]).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of a photobase generator and a photosensitive resin composition as exemplified by Takuya et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing arrays using photobase generators as disclosed by Rajasekaran et al. to include photobase generators with higher sensitivity to light as compared to conventional photobase generators including photobase generators comprising a halogen leaving group as taught by Takuya et al. with a reasonable expectation of success in using photobase generators having enhanced light sensitivity to efficiently generate amines useful for high efficiency coupling of biomolecules to a substrate.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 16-19, 31-33 and 40-42 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1675